Citation Nr: 1210123	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for narcolepsy.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to February 1963.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for narcolepsy with an evaluation of 20 percent, effective November 24, 2006.  The RO in Detroit, Michigan currently holds jurisdiction over the case.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims file.

As addressed more fully below, the issue of entitlement to TDIU has been reasonably raised.  The Board has listed this issue as a separate claim on the title page for administrative purposes.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The rating schedule instructs that narcolepsy should be rated under the criteria for petit mal epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8108.  Petit mal epilepsy is evaluated under the minor seizure criteria for the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  This General Rating Formula allows for varied evaluations for epilepsy, or in this case narcolepsy, based on the severity and frequency of episodes.  

The current evidence of record varies wildly on the issue of frequency from once a year to several a day.  At the time of his September 2009 hearing, the Veteran had agreed to submit a log of his narcoleptic episodes for clarification.  Indeed, the additional documents submitted in October 2009, after that hearing, included a cover letter referring to a "worksheet showing daily attacks."  Unfortunately, however, that worksheet does not appear within the claims folder and was not stapled to the other information received at that time.  As this information is highly probative to the issue at hand and as the Veteran appears to believe that this information has been submitted, VA will again attempt to obtain it.

Additionally, the Board notes that the Veteran described two types of episodes at his hearing: "sleep seizures" and cataplexy.  For the sake of clarity, the Board asks that the Veteran, to the extent possible, differentiate between these types of episodes in any log or worksheet that he submits.

The Board next notes that it appears that VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO has associated with the claims folder VA clinical records since 2006, but a December 2006 neurology consultation reflects the Veteran's possible VA treatment since 2002.  On remand, the RO should also ensure that all relevant VA clinical records have been associated with the claims folder. 

Finally, in his VA Form 9 filing received in December 2008, the Veteran argued that his service-connected narcolepsy prevented him from retaining employment.  This statement reasonably raises the issue of entitlement to TDIU, which is deemed part and parcel of the initial rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

At this time, it would be fundamentally unfair to the Veteran to decide the TDIU issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Notably, VA recognizes the need for special development in cases involving epilepsy and unemployability.  See 38 C.F.R. § 4.124a, THE EPILEPSIES.  The case, therefore, must also be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Send to the Veteran and his representative a letter advising him that his "worksheet of daily attacks" was not attached to his filing in October 2009.  The Veteran should be requested that he provide information regarding the frequency of his narcoleptic episodes, which the Veteran described at his hearing as "sleep seizures" and cataplexy.  In the interest of clarity, the Veteran is asked to differentiate between these two types of episodes in his log.  The Veteran's response to this request must be included in the claims file.  Failure to respond must be noted in the record. 

3.  Assist the Veteran in obtaining complete clinical records of treatment with Dr. Gaston.

4.  Document for the record the date of the Veteran's initial treatment at the Detroit VA Medical Center (VAMC), and obtain all relevant VA clinical records from that date to the present.  See VA neurology consultation dated December 14, 2006 (referring to potential treatment since 2002).  See also VA neurology consultation dated September 13, 2009 (referring to DQB1-0602, SOREMPS, etc. which is not associated with the claims folder).

5.  Upon completion of the above, request the Veteran's assent to conduct a social and industrial survey so as to determine the true reason for his unemployability.  The survey should include the information laid out under 38 C.F.R. § 4.124a regarding epilepsy and unemployability. 

6.  The Veteran should be scheduled for an examination to determine the severity of his service-connected narcolepsy.  The claims folder must be made available to the examiner designated to examine the Veteran.  All appropriate studies should be performed. 

The examiner should specifically clarify the following:
* the nature of the Veteran's service-connected disorder, to include the Veteran's inconsistent description of episodes of narcolepsy as well as "major seizures" while watching monitors or televisions (including review of his daily log of symptoms if submitted);
* the recent VA assessment in September 2009 that the Veteran suffers from early daytime somnolence (EDS) but not cataplexy; and
* upon review of the entire record, including a social and industrial survey if performed, provide opinion as to whether it is at least as likely as not (a 50 percent degree of probability or greater) that the Veteran's service-connected narcolepsy disorder is a determining factor in his inability to obtain or maintain substantially gainful employment?

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

7.  Thereafter, the RO/AMC should readjudicate the claim including the TDIU issue in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

